Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 1 of 21




                  EXHIBIT B
Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 2 of 21
     Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 3 of 21



                                      Qualifications

1.          I am a certified forensic document examiner, which is the scientific study of the
     authenticity of documents. My expertise includes the investigation and verification of
     signatures. I have been continuously certified by the American Board of Forensic
     Document Examiners (“ABFDE”) since August 1998. ABFDE is a certifying board for
     Forensic Document Examiners in North America. It is sponsored by the American
     Society of Questioned Document Examiners, the Canadian Society of Forensic Science,
     the Southwestern Association of Forensic Document Examiners, the Southeastern
     Association of Forensic Document Examiners, and is recognized by the American
     Academy of Forensic Sciences. Additionally, ABFDE is accredited by the Forensic
     Specialties Accreditation Board. I also have earned a Diploma in Document Examination
     from the Forensic Science Society (United Kingdom).

            I am a Past-President of the American Society of Questioned Document
     Examiners (“ASQDE”). I previously served on the ASQDE’s Executive Committee as
     President (2010-2012), Vice President (2008-2010), Treasurer (2006-2008), and Director
     (2004-2006). I am a Fellow in the Questioned Document Section of the American
     Academy of Forensic Sciences (“AAFS”), the Forensic Science Society, and the
     Canadian Society of Forensic Science.

             I graduated from the University of the West Indies in 1984 with a Bachelor of
     Science Degree. I trained full time in Document Examination from 1986 to 1988 at the
     Trinidad and Tobago Forensic Science Center, Port of Spain, Trinidad & Tobago and
     worked as a Forensic Document Examiner in Trinidad & Tobago from 1989 to 1993. In
     this role, I examined, reported on, and testified in criminal and civil cases in Trinidad &
     Tobago and other Caribbean islands. In 1993, I relocated to England and worked as a
     Forensic Document Examiner at the Laboratory of the Government Chemist until 1996.
     There I conducted examinations in criminal cases for seven police forces, Her Majesty’s
     Customs & Excise, the Benefits Department, and other government agencies. In 1996, I
     accepted a position as a Forensic Document Examiner with the San Diego County
     Sheriff’s Crime Laboratory. I was promoted to Senior Forensic Document Examiner in
     2002 and my duties involved conducting examinations in complex cases involving
     questions regarding, among other things, the validity of signatures, handwriting, and
     typewriting. In addition, I trained junior examiners, investigators, and attorneys and
     providing expert testimony for criminal cases that were investigated by agencies of the
     County of San Diego, and by several local police, State, and Federal agencies. I currently
     manage my own consulting firm, specializing in forensic science consultation. My
     caseload is comprised of civil and criminal cases.

            I earned a Master of Forensic Sciences from National University, San Diego, CA
     in 2005, and a PhD (Human Biosciences) at La Trobe University, Melbourne, Australia.
     My thesis topic was “Elucidating static and dynamic features to discriminate between
     signature disguise and signature forgery behavior.”



                                         Page 2 of 8
        Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 4 of 21



                  I am an appointed member of the Organization of Scientific Area Committees
          (“OSAC”) that is sponsored by the National Institute for Standards and Technology
          (NIST). The NIST-OSAC collaboration was formed to develop and promulgate standards
          in the forensic sciences. I have also been a member of the Technology Working Group
          (“TWG”) of the National Institute of Justice (“NIJ”). This group develops solicitations
          for research grants that are funded by NIJ.

                 My publications and presentations are detailed in my curriculum vitae which is
          attached as EXHIBIT A.

                             Engagement & Summary of Opinion

2.                Plaintiffs in this case have asked me to opine on the process of signature
          verification as well as the reliability of various types of signature matching processes and
          standards generally and in the context of this case. I am being compensated at a rate of
          $350.00 per hour.

3.               I have reviewed the signature matching processes and standards in Florida for
          vote-by-mail ballots. It is my opinion that the lack of a uniform standard or signature
          review process across Florida counties and the use of lay persons (i.e., the canvass board
          or supervisor of elections) - even where minimally trained - to review and match
          signatures is likely to lead to a high degree of variation in the accuracy of signature
          matches and, in most cases, a high number of false-positives (i.e., calling a genuine
          signature simulated1).

4.                 There are over twenty factors such as health, age, and education level that
          influence the formation and range of variation of a person’s signature style. These factors
          impact the ability of an individual to determine the signature’s authenticity. In many
          cases, where an examiner is not cognizant of these factors, he or she is more likely to
          make mistakes in their determination of authenticity. Where examiners have no or little
          knowledge of or practice with established standards in the field, it is also likely that they
          will fail to account for the proper characteristics when evaluating signatures.

5.                As discussed in more detail below, even highly trained Forensic Document
          Examiners who operate under strict standards may err when reviewing signatures. And in
          studies comparing these experts to lay persons, lay persons have been found to have
          significantly higher error rates.

                                              Discussion

A.        Florida Signature Matching Procedures

6.               It is my understanding that under Florida law, when a vote-by-mail ballot is
          received by the county supervisor of elections the signature on the ballot is reviewed and

1
    Forgery is a legal term. FDEs refer to non-genuine signatures as simulations.
                                               Page 3 of 8
      Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 5 of 21



       a determination is made about its authenticity. In particular, this determination is made by
       a canvass board that is comprised of laypersons or the county supervisor of elections. Fla.
       Stat. § 101.68(2)(c)(1). These individuals make their determination by comparing the
       vote-by-mail signature to the voter’s signature in the registration book or precinct
       register. Fla. Stat. § 101.65. There is no scientific standard for comparing signatures; the
       standard for determining whether a signature is authentic is “reasonableness.” Div. of
       Election Op. 13-07, at 3 n.1, available at:
       http://opinions.dos.state.fl.us/searchable/pdf/2013/de1307.pdf

B.     Principles of Signature Verification and Application to Florida Verification Process

7.             The forensic examination of signatures is a major part of the work of most
       Forensic Document Examiners (“FDEs”). Signatures present a challenge to FDEs as they
       are usually comprised of a relatively small amount of handwriting that may be written in
       one of three styles: Text-based, Mixed, or Stylized as illustrated and defined in Figures 1
       to 32.




              Figure 1        Example of a text-based signature. Note that nearly all of the
                              letters can be interpreted.




              Figure 2        Example of a mixed style signature. More than two letters but
                              not all can be interpreted.




              Figure 3        Example of a stylized signature. No letters can be interpreted.


8.             Research conducted on the kinematics of signatures, i.e., the study of motion as
       the signature is being written, showed that these three classes of signatures exhibit

2
 Mohammed, L., Found, B., Rogers, D. (2008). Frequency of signature styles in San Diego
County. Journal of the American Society of Questioned Document Examiners, Vol. 11, No. 1.


                                           Page 4 of 8
      Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 6 of 21



       features that a FDE should consider when conducting an examination to determine
       whether a signature is genuine, disguised, or simulated3,4. It is important to note that with
       the exception of digital signatures, FDEs have to infer kinematic features such as
       velocity, changes of acceleration, and pen pressure from static ink traces all factors which
       are important to determining the authenticity of a given signature.

9.             The training of an FDE takes a minimum of two years full-time training
       (generally three years) with an experienced examiner. At least 18 months of this training
       covers the examination of signatures and handwriting. During his time the trainee is
       exposed to theory, practical casework, and proficiency testing.

10.           In testing that assessed the success rate of trained FDEs as compared to
       laypersons (without training) in the US with regard to determinations as to the
       authenticity of signatures, revealed significant differences in performance. The most
       pronounced difference in error rates appeared when non-genuine signatures were
       declared authentic (Type I error) and when authentic signatures were declared non-
       genuine (Type II error). Type I errors were made by FDEs in only 0.49% of cases, but
       laypersons made it in 6.47% of the cases. Type II errors were made by FDEs in only
       7.05% of cases, but laypersons made it on 26.1% of the cases5. In other words, laypersons
       found that an authentic signature was inauthentic or false at least 26% of the time.

11.            Similarly, a study conducted in Australia found that FDEs were statistically better
       than laypersons in determining the genuineness or non-genuineness of a signature. The
       FDE group in the study had only a 3.4% error rate in the determination of genuineness,
       while the laypersons had a 19.3% error rate6.

12.           It must be noted that the error rates in both of these studies occurred when
       adequate signature samples and examination time were available. It can be safely
       assumed that the error rate will rise when inadequate comparison samples - such as
       merely one signature on a voter registration document - and time are available.

13.           One long-standing principle of signature and handwriting examination is that no
       one writes the same way twice. This is called the Principle of Natural Variation.
       Signatures are a product of neuro-muscular coordination. A motor program developed


3
 Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2011). The dynamic character of disguise
behavior for text based, mixed, and stylized signatures. J Forensic Sci, 56 (S1).
4
  Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2015). Dynamic characteristics of
signatures: Effects of writer style on genuine and simulated signatures. J Forensic Sci, 60 (1).
5
 Kam M, Gummadidala K, Fielding G, Conn R. (2001). Signature authentication by forensic
document examiners. J. Forensic Sci., 46 (4):884-888.
6
 Sita, J, Found, B., & Rogers, D. (2002). Forensic handwriting examiners expertise for signature
comparison. J Forensic Sci. 47(5).
                                            Page 5 of 8
      Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 7 of 21



       over time in the brain instructs the muscles in the hand to extend and contract when a
       writing movement is required.7 Therefore any factor that can affect this coordination will
       have an effect on handwriting.

14.           In order to determine a writer’s range of variation, at least 10 to 20 sample
       signatures that are contemporaneous with the questioned (disputed) signature are
       normally required8. With writers who are ill, elderly, or impaired many more samples
       may be required.

15.            An example of the range of variation of a writer may be seen on the signature that
       a writer hurriedly produces on a package receipt versus that same writer’s signature on
       his will. Some writers have a narrow range of variation, meaning their signature is very
       consistent, whereas other writers may have a wide range of variation.

16.           In a signature examination, the FDE has to determine whether features being
       compared between the questioned and sample signatures are variations or differences.
       Variations imply the product of one writer and differences imply two writers.

17.            Huber and Headrick9 list 20 possibilities that must be considered in determining if
       a feature is a difference or variation of the same writer. These are standards for
       determining variations and differences in the field of signature verification:

             i.    Adequacy of standards (are the standards contemporaneous and are there
                   enough).
            ii.    Accidental occurrences (a feature or feature that may occur only once, for
                   example, due to a malfunctioning pen, and will not be seen in any other
                   standards of the writer).
           iii.    Alternative styles.
            iv.    Ambidexterity.
             v.    Carelessness or negligence.
            vi.    Changes in the health condition of writer.
           vii.    Changes in the physical condition of writer – fractures, fatigue, and
                   weakness.
          viii.    Changes in the mental condition or state of the writer.
           ix.     Concentration on the act of writing.
            x.     Disguise or deliberate change.
           xi.     Drugs or alcohol.


7
  Caligiuri, M., Mohammed, L. (2012). The neuroscience of handwriting: Applications for
forensic document examination. CRC Press, Boca Raton, FL.
8
 Kelly, J., Lindblom, B. [Eds.]. (2006). The Scientific Examination of Questioned Documents
2nd. Ed. CRC Press, Boca Raton, FL.
9
 Huber, R. A. & Headrick, A.M. (1999) Handwriting identification: Facts and fundamentals.
CRC Press, Boca Raton, FL.
                                           Page 6 of 8
      Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 8 of 21



           xii.    Influence of medications.
          xiii.    Intentional change for later denial.
           xiv.    Nervous tension.
            xv.    Natural variations – beyond those of the standards.
           xvi.    Writing conditions - place or circumstances (moving vehicles).
          xvii.    Writing instrument.
         xviii.    Writing position - including stance.
           xix.    Writing surface.
            xx.    Writing under stress.

18.            If a layperson is comparing one questioned signature to one sample signature,
       there is no way for that person to determine what the writer’s range of variation is
       because the layperson has only one comparison sample. In Florida, this shortcoming is
       certainly applicable as members of the canvassing body make “their determination by
       comparing the vote-by-mail signature to the voter’s signature in the registration book or
       precinct register.” Fla. Stat. § 101.65. The members of the canvassing body therefore, in
       some cases, only have one sample signature for comparison with the ballot signature. It
       would be almost impossible to determine if a feature that appeared to be different
       between questioned and sample was in fact a difference or variation. If the questioned
       and sample signature were not contemporaneous or if the writer was ill, impaired, or
       elderly, this would further exacerbate the potential for error. Applying this principle to
       the case at hand, since a person’s signature in the registration book may not be
       contemporaneous to the vote-by-mail ballot, the potential for error in the type of
       signature examination conducted by a Florida canvassing body is very high.

19.            A study of the handwriting of healthy, aging writers found that duration (i.e.,
       length of time taken and dysfluency (tremor in the writing line) increased with age, while
       vertical size and velocity decreased with age. Male writers were found to exhibit stronger
       age effects than female writers especially for pen pressure and stroke disfluency10.
       Laypersons, such as members of the canvass boards or the supervisor of elections, who
       are unaware or ignore the potential wide variations posed by such writers are likely to
       misinterpret these variations as differences.

20.            It should be noted that the signatures or writers who are poorly educated or for
       whom English may be a second language, may exhibit a wide range of variation in their
       signatures. Anyone assessing the genuineness of a signature must be cognizant of this
       and, failure to take these factors into account is also likely to lead to error.

21.            Signature examination by trained FDEs requires adequate time, lighting, and
       magnification aids in order to minimize the chance of error. Lack of proper training as
       well as limited time and resources with which to conduct a signature examination has a
       strong potential for a very high error rate.



10
  Caligiuri, M., Chi, K., Landy, K. (2014). Kinematics of signature writing in healthy aging. J
Forensic Sc1. 59(4).
                                           Page 7 of 8
      Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 9 of 21



                                       CONCLUSION

22.           Given that the canvass boards and supervisors of elections in Florida that
      determine signature matches are made up of laypersons; that vote-by-mail ballots are
      matched against signatures which may not (and likely are not) contemporaneous to the
      signature on the vote by mail ballot; and given that the only standard for review provided
      by the State is “reasonableness,” it is highly likely that the canvass boards are likely to
      make mistakes in determining the authenticity of signatures. Further, in such
      circumstances, studies have indicated that lay persons are more likely to mistakenly find
      an authentic signature to be inauthentic or false, meaning that it is likely that in many
      instances the persons reviewing signatures in Florida are finding that perfectly valid
      signatures are invalid. Finally, with no standards, it is likely that the results of signature
      reviews will vary widely across boards and counties.




                                           Page 8 of 8
Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 10 of 21




Exhibit A to Declaration of Linton
           Mohammed
      Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 11 of 21

                 Forensic Science Consultants, Inc.
433 Airport Boulevard, Suite 406                                                            Linton A. Mohammed, Ph.D.
Burlingame, CA 94010-2017                                                                  Forensic Document Examiner

                                                                  Diplomate: American Board of Forensic Document Examiners
Tel: 650-548-1652                                      Diploma in Document Examination - Forensic Science Society (England)
lamqde@gmail.com                              American Society of Questioned Document Examiners (Member & Past-President)
www.qdexams.com                                                              American Academy of Forensic Sciences (Fellow)




                                   Linton A. Mohammed
                                    CURRICULUM VITAE

WORK EXPERIENCE

Forensic Science Consultants, Inc., 01/2012 - present (40 hours/week)
San Francisco, CA
Duties: Forensic Document Examination, expert testimony; research;
management.

        dba Rile, Hicks, & Mohammed, Forensic Document Examiners,
        10/2010 – 01/2012 (40 hours/week)
        Long Beach, CA; San Francisco, CA
        Duties: Forensic Document Examination, expert testimony; research;
        management.

          dba Associated Document Examiners, 10/1997 – 09/2010 (8 hours/week)
                    (with approval of San Diego County Sheriff’s Department)
                                         San Diego, CA
        Duties: Forensic Document Examination, expert testimony; research;
        management.

San Diego County Sheriff’s Department Regional Crime Laboratory, 08/1996 –
10/2010 (40 hours/week)
San Diego, CA
Senior Forensic Document Examiner, (2002 – 2010)
Forensic Document Examiner, (1996 – 2002)
Duties:
Conducted examinations in the most complex cases involving: signatures,
handwriting, typewriting, machine printing, commercial printing, photocopies, hand
stamps, ink, paper, indented impressions, binding materials; restoration and
decipherment of alterations, erasures, and obliterations.
Technical Lead - Questioned Documents Section.
Provided training and mentorship for junior examiners. Principal trainer in Forensic
Document Examination for Marie Durina (07/2003- 08/2006) and Brenda Lanners
(10/2009- 09/2010).
Provided training for investigators and attorneys.
Provided expert testimony in courts of law.
     Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 12 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


Conducted research, presented results at forensic science conferences, and
published in peer-reviewed journals.
Produced and maintained the Questioned Documents Section Quality Manuals.
Oversaw the Questioned Documents Section’s ASCLD-LAB accreditation status.
Acted as an Audit Team Captain or part of audit teams as per the Laboratory’s
ASCLD-LAB accreditation protocols.
Participated in proficiency testing.

Laboratory of the Government Chemist, 07/1993 – 07/1996 (37.5 hours/week)
Teddington, Middlesex, England
Forensic Document Examiner

Caribbean Institute of Forensic Investigations Ltd., 06/1992 – 07/1993 (37.5
hours/week)
Forensic Document Examiner
Trinidad, West Indies

Trinidad and Tobago Forensic Science Center, 01/1989 – 06/1992 (37.5 hours/
week)
Forensic Document Examiner; Safety Officer
Trinidad, West Indies

Trinidad and Tobago Forensic Science Center, 12/1986 – 12/1988 (37.5 hours/
week)
Chemist 1
Two-year full-time training program in Document Examination. (December 1986-
December 1988) at the Trinidad and Tobago Forensic Science Center, Port of Spain,
Trinidad. Mr. Robert Fawcett (Staff Sergeant [retired], Royal Canadian Mounted
Police) conducted the training, which included the examination of: signatures,
handwriting, typewriting, machine printing, commercial printing, photocopies, hand
stamps, ink, paper, indented impressions, binding materials; restoration of alterations,
erasures, and obliterations, photography, and court testimony.

EDUCATION

Ph.D. (Human Biosciences)
La Trobe University, Melbourne, Australia, 2012 Thesis: “Elucidating spatial
and dynamic features to discriminate between signature disguise and
signature forgery behavior”
Supervisors: Assoc. Prof. Doug Rogers and Dr. Bryan Found

Master of Forensic Sciences
National University, San Diego, CA, 2005

Bachelor of Science (General) [Honors]
University of the West Indies, St. Augustine, Trinidad & Tobago, 1984


                                                                               Page 2 of 11
     Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 13 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


TEACHING EXPERIENCE

Oklahoma State University, 2006 – present:
Adjunct Instructor,
Master of Forensic Sciences Administration and Graduate Certificate in Questioned
Documents (online programs)
o     Graduate course: Historical Aspects of Questioned Documents (4 hours per
      week during a semester)
o     Graduate course: Technical Aspects of Questioned Documents (4 hours per
      week during a semester).

PROFESSIONAL CERTIFICATIONS

      Certificate of Qualification in Forensic Document Examination
       American Board of Forensic Document Examiners, Inc., 1998
       (re-certified every 5 years since 1998 to present).

      Diploma in Document Examination
       Chartered Forensic Science Society, 1996
       (re-certified every 5 years since 1996 to present).

TESTIMONY EXPERIENCE

Testified over 100 times as an expert witness in Forensic Document Examination in
USA (Federal & State courts, depositions), England (High Court & Magistrates’ Court),
and the Caribbean (High Court & Magistrates’ Court).

AWARDS

New Horizon Award – American Board of Forensic Document Examiners, Inc., 2012.
(In Recognition of Exceptional Contributions in Scientific Research for the Advancement
of Forensic Document Examination).

PUBLICATIONS

Book

Caligiuri, M. & Mohammed, L. The Neuroscience of Handwriting: Applications for
Forensic Document Examination. Taylor & Francis: Boca Raton, 2012.

Papers

    1. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2015). Dynamic
       Characteristics of Signatures: Effects of Writer Style on Genuine and
       Simulated Signatures. Journal of Forensic Sciences, January 2015, Vol. 60,
       No.1.



                                                                            Page 3 of 11
    Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 14 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


  2. Mohammed L.A. (2013). History of the Forensic Examination of Documents.
     In: Siegel JA and Saukko PJ (eds.) Encyclopedia of Forensic Sciences,
     Second Edition, pp. 386-390. Waltham: Academic Press.

  3. Caligiuri, M., Mohammed, L., Found, B., & Rogers, D. (2012). Nonadherence to
     the Isochrony Principle in Forged Signatures. Forensic Science International
     223 (2012) 228–232.

  4. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2011). The Dynamic
     Character of Disguise Behavior for Text-Based, Mixed, and Stylized
     Signatures. J Forensic Sci, January 2011, Vol. 56, No. S1 pp. S136-141).

  5. Mohammed, L., Ostrum, B. (2010). Using Adobe Photomerge™ for
     Demonstrative Evidence, Journal of the American Society of
     Questioned Document Examiners, Vol. 13, No. 1.

  6. Mohammed, L.A. (2009). Alterations, Erasures, and Obliterations of
     Documents, in Wiley Encyclopedia of Forensic Science, Jamieson, A.,
     Moenssens, A. (eds). John Wiley & Sons Ltd., Chichester, UK, pp. 128-134.

  7. Mohammed, L., Found, B., Rogers, D. (2008). Frequency of Signature Styles
     in San Diego County – Journal of the American Society of Questioned
     Document Examiners, Vol. 11 (1).

  8. Mohammed, L., Richards, G. (2006). Thinking Outside the Box – Journal of the
     American Society of Questioned Document Examiners, Vol. 9 (2).

  9. Mohammed, L., Jenkinson, G. (2002). Association of counterfeit documents to
     a printing plate by means of half tone dots – Journal of the American Society of
     Questioned Document Examiners, Vol. 5 (1).

  10. Mohammed, L. (1999). Write-On™: A new tool for handwriting comparison -
      Journal of the American Society of Questioned Document Examiners, Vol. 2
      (2).

  11. Mohammed, L. (1999). An evaluation of documents produced by a high-
     speed, high-volume scanning process - Forensic Science Communications,
     Vol. 1 (3).

  12. Mohammed, L. (1998). Sequencing writing impressions and laser printing or
      ink- jet printing using the ESDA - Journal of the American Society of
      Questioned Document Examiners, Vol. 1 (1).

  13. Mohammed, L. (1993). Signature disguise in Trinidad and Tobago - Journal
      of the Forensic Science Society, Vol. 33 (1).



                                                                            Page 4 of 11
    Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 15 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


PRESENTATIONS

      Workshops

   Document Examination in the USA
        o 2-day seminar presented at the Institute of Forensic Science Seminar,
        Beijing, China 2015.

   Characteristics of Fountain Pens
         o Co-presented with Lloyd Cunningham, Dr. Valery Aginsky, & William J.
         Flynn at the 73rd Annual Meeting of the American Society of Questioned
         Document Examiners, Toronto, Canada 2015.

   The Forensic Examination of Genuine, Disguised, and Simulated Signatures –
    with an introduction to the Neuroscience and Kinematics of Handwriting (2 days)
          o Presented at the II Brazilian Symposium on Forensic Science,
          Brazilia, Brazil 2015.

   The Examination of Skillfully Simulated Signatures
         o Presented at the 67th Annual Meeting of the American Academy of
         Forensic Sciences, Orlando, FL, 2015.

         o Presented at Canada Border Services Forensic Laboratory, Ottawa,
         Canada, 2015.

   Skillful Freehand Signature Simulation - co-presented with Lloyd Cunningham at
    the Joint Meeting of the American Society of Questioned Documents Examiners,
    Inc. & the Australasian Society of Forensic Document Examiners, Inc., Honolulu,
    HI, 2014.

   Skillfully Simulated Signatures (1/2 day) – presented at the European Network
    of Forensic Handwriting Examiners (ENFHEX) meeting, Riga, Latvia, 2013.

   Signature Examination of Healthy and Impaired Writers (1 day) - co-presented
    with Prof. Michael Caligiuri, UCSD, at the American Academy of Forensic
    Sciences Annual Conference, Washington DC, 2013.

   Neural Bases and Characteristics of Signature Formation in Writers with
    Dementia (1/2 day) - co-presented with Prof. Michael Caligiuri, UCSD, at the
    70th Annual General Meeting of the American Society of Questioned Document
    Examiners, Charleston, SC, 2012.




                                                                           Page 5 of 11
     Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 16 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


   Signature Examination - Translating Basic Science into Practice (1 day)
         o Co-presented with Prof. Michael Caligiuri, UCSD at the
         American Academy of Forensic Sciences Annual Conference,
         Seattle, WA, 2010.

         o Co-presented with Prof. Michael Caligiuri, UCSD at the American
         Society of Questioned Document Examiners 68th Annual General Meeting,
         Victoria, BC, Canada, 2010.

   Genuine, Disguised, and Forged Signatures (1/2 day)
         o Presented at the 1st Eurasian Congress on Forensic Sciences, Istanbul,
         Turkey, 2008.

         o Presented at the Victoria Forensic Science Centre, Melbourne,
         Australia, 2008.

         o Presented at the European Network of Forensic Handwriting
         Experts (ENFHEX) Meeting, Krakow, Poland, 2009.

      Papers

1. Mohammed, L. (2016). Document Examination – not just handwriting. Presented
   to the Young Forensic Scientists Forum, American Academy of Forensic Science
   Conference, Las Vegas, NV.

2. Mohammed, L. (2014). Kinematic approach to signature analysis. Presented at
   the 3rd. International Workshop on Automated Forensic Handwriting Analysis,
   Honolulu, HI.

3. Mohammed, L. (2013). Handwriting stroke kinematics. Presented at the
   Measurement Science and Standards in Forensic Handwriting Analysis
   conference, NIST, Gaithersburg, MD.

4. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2012). Dynamics of stroke
   direction in genuine and forged signatures. Presented at the American Academy of
   Forensic Sciences Conference, Atlanta, GA.

5. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2009). Pen pressure as a
   discriminating feature between genuine and forged signatures - Presented at the
   International Graphonomics Society Conference, Dijon, France.

6. Mohammed, L., Found, B., Caligiuri, M, Rogers, D. (2009). Can dynamic features
   be used to discriminate between genuine, auto-Simulated, and simulated
   signatures? - Presented at the 61st Annual Conference of the American Academy
   of Forensic Sciences, Denver, CO.



                                                                              Page 6 of 11
     Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 17 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


7. Mohammed, L. (2008). Judicial challenges to expert witness testimony in the USA:
   The Daubert Trilogy -Presented at the 1st. Eurasian Congress on Forensic
   Sciences, Istanbul, Turkey.

8. Mohammed, L., Found, B., Rogers, D. (2008). Genuine and disguised signatures
   – An empirical approach - Presented at the 60th Annual Conference of the
   American Academy of Forensic Sciences, Washington, DC.

9. Mohammed, L., Williams, D. (2006). Preparing demonstrative charts with the use of
   Adobe Photomerge® - Poster presentation, American Academy of Forensic
   Sciences, Seattle, WA.

10. Mohammed, L. (2005). The Edge of Light™ Scanner - Presented at the
    American Academy of Forensic Sciences Conference, New Orleans, LA.

11. Mohammed, L. (2003). Daubert and documents – Presented at the California
    Association of Criminalists Fall Conference, San Diego, CA.

12. Mohammed, L. (2003). A standardized training program for Forensic Document
    Examiners – A proposal- Presented at the 61st Annual Conference of the
    American Society of Questioned Document Examiners, Baltimore, MD.

13. Mohammed, L. (2001). Demonstrative evidence and multi-media technology -
    Presented at the 59th Annual Conference of the American Society of Questioned
    Document Examiners, Des Moines, IA.

14. Mohammed, L., Buglio, J., Shafer, A. (2000). The influence of paper on the
    performance of the VSC-2000 spectrometer - Presented at the 58th Annual
    Conference of the American Society of Questioned Document Examiners,
    Ottawa, Ontario, Canada.

15. Mohammed, L., Buglio, J. (2000). The Association of Forensic Document
    Examiners - Prepared for the 58th Annual Conference of the American Society of
    Questioned Document Examiners, Ottawa, Ontario, Canada.

16. Mohammed, L. (1992). Cocaine and handwriting - presented at the 50th Annual
    Conference of the American Society of Questioned Document Examiners,
    Milwaukee, WI.

17. Mohammed, L. (1991). Signature disguise in Trinidad and Tobago - presented at
    the 49th Annual Conference of the American Society of Questioned Document
    Examiners, Orlando, FL.




                                                                            Page 7 of 11
    Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 18 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


PROFESSIONAL AFFILIATIONS

   American Society of Questioned Document Examiners
    President, 2010 – 2012
o      Vice-President, 2008 – 2010
o      Treasurer, 2006 – 2008
o      Director, 2004 – 2006; Annual Conference Program Chair, 2006
o      Chair, Evaluation and Examination Committee, 2002 – 2006
o      Annual Conference Site Chair, 2002

   American Academy of Forensic Sciences
    Chair – Questioned Documents Section, 2016 –
o     Secretary – Questioned Documents Section, 2014 – 2016
o     Fellow – Questioned Documents Section

   Canadian Society of Forensic Science

   Chartered Forensic Science Society

PROFESSIONAL ACTIVITIES
   Member – Expert Working Group on Human Factors in Handwriting Examination,
    National Institute of Standards and Technology, 2015 –
   Member – Physics/Pattern Scientific Area Committee within the National Institute
    of Standards and Technology Organization of Scientific Area Committees
    (NIST/OSAC), 2015 –

   Participant in the General Forensics Technology Working Group, National Institute
    of Justice, 2011

   Participant in Scientific Working Group on Documents (SWGDOC), 2009 –
    present

   Grant reviewer for the National Institute of Justice and affiliated agencies, 2009
    – present

   Editorial Review Board Member:
o      Journal of Forensic Sciences
o      Journal of the American Society of Questioned Document Examiners
o      Forensic Science and Technology

   Guest reviewer:
o     Forensic Science International
o     Science & Justice
o     Australian Journal of Forensic Science
o     Egyptian Journal of Forensic Sciences


                                                                               Page 8 of 11
    Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 19 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


CONTINUING EDUCATION

   American Society of Questioned Document Examiners, Honolulu, HI
    o Adobe - Digital Media & Evidence

   American Academy of Forensic Sciences, Seattle, WA 2014
    o Science, Law, and the Inferential Process: The Epistemology of
      Scientific Conclusions

   National Institute of Standards and Technology (NIST), Gaithersburg, MD 2013.
    o Measurement Science and Standards in Forensic Handwriting Analysis

   American Academy of Forensic Sciences, Atlanta, GA, 2012
    o Paper Fundamentals for Forensic Document Examiners
    o Digital Photography for Forensic Document Examiners

   American Society of Questioned Document Examiners, Philadelphia, PA, 2011
    o Printing Process Identification for Forensic Document Examiners
    o Using Adobe Photoshop in a QD Workflow

   American Society of Questioned Document Examiners, Victoria, BC, Canada,
    2010
    o Electronic Recording and Analysis of Handwritten Signatures & Writing

   Cedar Crest College, Allentown, PA, 2010
    o Multivariate Analysis for Forensic Scientists: Statistical Pattern Recognition
      for Physical Evidence Analysis and Chemometrics

   American Academy of Forensic Sciences, Denver, CO, 2009
    o Estimation of Uncertainty – Is Anyone Certain What This Means?
    o Security Documents before and After the Crime: REAL ID, Physical and
      Electronic Security Features, Developments in Commercial Printing
      Technology, and an Introduction to Counterfeit Link Analysis

   American Academy of Forensic Sciences, Washington DC, 2008
    o The Applications of Color Analysis and Light Theory in the Forensic
      Examination of Documents Workshop

   American Society of Questioned Document Examiners, Portland, OR 2006
    o Fine and Subtle Features of Handwriting Workshop
    o Signature Workshop

   Southeastern Association of Forensic Document Examiners, Atlanta, GA, 2006
    o Disguised and Forged Signatures Workshop




                                                                              Page 9 of 11
    Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 20 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


   American Academy of Forensic Sciences, New Orleans, LA, 2005
    o State of the Art Infrared and Ultraviolet Examinations of Documents by the
      Video Spectral Comparator

   California Criminalistics Institute, Sacramento, CA, 2005
    o Technical Writing for Criminalists

   American Board of Forensic Document Examiners, Las Vegas, NV, 2004
    o Daubert Seminar

   American Academy of Forensic Sciences, Chicago, IL, 2002
    o Note Taking for Forensic Document Examiners Workshop

   Rochester Institute of Technology, Rochester, NY, 2002:
    o Printing Process Identification and Image Analysis for Forensic
      Document Examiners

   Limbic Systems, Inc., Bellingham, WA , 2001:
    o Measurement of Internal Consistencies Software (MICS)

   American Board of Forensic Document Examiners, Norcross, GA, 2000:
    o Canon Photocopier and Facsimile Training Workshop

   California Criminalistics Institute, Sacramento, CA, 2000:
    o Special Topics in Questioned Documents

   Southwestern Association of Forensic Document Examiners, Las Vegas, NV,
    1999:
    o Typewriter Examination & Classification Workshop

   American Board of Forensic Document Examiners, Las Vegas, NV, 1998:
    o Examination Techniques in Handwriting & Rubber Stamp Cases
      Seminar

   Canadian Society of Forensic Science 44th Annual Conference,
    Regina, Saskatchewan, Canada, 1997:
    o Digital Image Processing Workshop

   California Criminalistics Institute, Sacramento, CA, 1997:
    o Courtroom Presentation of Evidence

   American Society of Questioned Document Examiners 55th Annual
    Conference, Scottsdale, AZ, 1997:
    o Handwriting Workshop




                                                                         Page 10 of 11
     Case 4:18-cv-00520-RH-MJF Document 4-2 Filed 11/08/18 Page 21 of 21
CURRICULUM VITAE – LINTON A. MOHAMMED


   American Society of Questioned Document Examiners 51st Annual Conference,
    Ottawa, Canada, 1993:
    o Laser Printer Workshop
    o Miscellaneous Document Examination Workshop

   American Society of Questioned Document Examiners 50th Annual
    Conference, Milwaukee, WI, 1992:
    o Signature Workshop
   American Society of Questioned Document Examiners 49th Annual
    Conference, Orlando, FL, 1991:
    o Canon Fax Workshop
    o Deposition Testimony Workshop
    o Expert Witness Workshop
    o Signature Comparison Workshop

March 8, 2016




                                                                     Page 11 of 11
